Citation Nr: 0930436	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for right knee condition.



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1997 to May 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for a 
right knee condition.  Due to the Veteran's relocation, 
jurisdiction over the case was subsequently moved to the RO in 
Roanoke, Virginia.  

The Veteran requested a Board hearing in Washington, D.C., in 
his October 2006 VA Form 9.  The hearing was scheduled for June 
2008, and the Veteran appears to have been notified.  The 
Veteran failed to appear for the hearing.  To the Board's 
knowledge, the Veteran has offered no explanation as to why he 
was unable to appear for the scheduled hearing, and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal, as if the 
Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2006) [failure to appear for a scheduled hearing is 
treated as a withdrawal of the request].  The Veteran reported 
at the end of August 2008 that he had moved a couple of months 
earlier.   The RO became aware of a change of address when it 
received returned mail and subsequently called the Veteran.  
Notice was sent regarding the Board hearing in April 2008 
before the Veteran states that he moved.  The notice letter was 
not returned to the RO.  For these reasons, the Board finds 
that the Veteran received notice for the hearing.

When this case was most recently before the Board in July 2008, 
it was decided in part and remanded in part.  It is now before 
the Board for further appellate consideration.


FINDINGS OF FACT

The evidence does not show that the Veteran has a current right 
knee condition.


CONCLUSION OF LAW

The criteria for service connection for a right knee condition 
have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23353 (Apr. 30, 2008) (effective for claims pending 
on or after May 30, 2008).

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in Pelegrini 
and the second and third elements outlined in Dingess, via a 
letter sent in November 2004.  He did not receive VCAA notice 
on the fourth or fifth Dingess elements.  The claim is being 
denied; therefore, no effective dates or ratings are being 
assigned.  He is therefore not prejudiced by the absence of 
notice on those elements.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007) (prejudice does not exist from 
absent notice where the benefit could not be awarded as a 
matter of law).

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  The Veteran did not request that any 
other records, either private or VA, be obtained.  Under 38 
USCA 5107(a), a claimant has a duty to provide evidence in 
support of a claim.  Skoczen v. Shinseki, 564 F.3d 1319 (Fed. 
Cir. 2009).  Here, the Veteran did not provide any 
documentation showing that he has a current disability.  He 
only provided the Medical Board Report that was conducted while 
the Veteran was serving on active duty.

The Veteran was provided VA examinations in November 2004 and 
October 2007.  In the July 2008 Remand, the Board found that a 
new examination was warranted since the record did not reflect 
that the examiners reviewed the Veteran's service treatment 
records in either examination.  In accordance with the Remand, 
the RO notified the Veteran of the new VA examination.  The 
Veteran did not appear to the examination requested in August 
2008.  During this time, the RO learned that the Veteran had 
moved.  In August 2008, the Veteran informed the RO in a 
telephone conversation that he was willing to report for a VA 
examination and provided his new address.  A letter was mailed 
on November 3, 2008 notifying the Veteran of his examination 
scheduled for November 13, 2008.  The notice was not returned 
to the RO.  The Veteran failed to appear for this examination 
and has not requested to reschedule the examination or provide 
good cause for failing to appear.  If a Veteran fails to appear 
for an examination without good cause, service connection must 
be decided on the evidence of record.  38 C.F.R. § 3.655(b).       

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.

Analysis

Initially, the Board notes that the previous remand found the 
examinations provided to the Veteran in 2004 and 2007 to be 
inadequate because the service treatment records were not 
reviewed.  The case was remanded for another examination.  As 
set forth above, the Veteran did not appear for scheduled 
examinations in either August 2008 or November 2008.  Thus, a 
decision must be based on the evidence of record.     

The Veteran claims that his right knee condition is due to his 
military service.  

The Veteran's service treatment records show extensive 
complaints of right knee pain and treatment for his right knee.  
Treatment records show a diagnosis of right knee anterior 
cruciate ligament (ACL) strain in August 2001.  He presented 
with right knee pain and was diagnosed with right knee bursitis 
in February and July 2002.  He reported intermittent right knee 
pain in July 2002.  There was reported right patellar pain in 
December 2002.  He received a diagnosis of patellar tendonitis 
in the right knee in January 2003.  He was evaluated for right 
patellar tendonitis in March 2003 and was placed on duty 
restriction while he received physical therapy for his right 
knee condition in April 2003.  A March 2003 X-ray report stated 
that the Veteran had a normal knee.  He presented again with 
complaints of right knee pain in July 2003, August 2003, and 
January 2004.  Although an October 2003 X-ray report of the 
Veteran's right knee was normal, he was diagnosed with patellar 
tendonitis.  In November 2003, he was diagnosed with patellar 
tendonosis.  A March 2004 MRI revealed joint effusions in both 
knees.  A May 2004 MRI report notes a diagnosis of 
infrapatellar tendonosis.  

The Veteran's DD 214 shows that he was released from service 
due to a disability.   A November 2003 Report of Medical Board 
shows a diagnosis of infrapatellar tendonosis and 
chondromalacia patella of the right knee.  The Medical Board 
found that he was not fit for full duty and it was not 
anticipated that he would be fit for full duty within a 
reasonable period of time.  The Board noted that the MRI 
revealed infrapatellar tendonosis and possible chondromalacia 
of the patellar articular cartilage.  

During the November 2004 examination, the Veteran reported that 
he no longer can run and even walking aggravates his knee.  His 
knee flared-up with walking too long, climbing stairs, 
prolonged sitting, and prolonged standing.  He took Motrin and 
other anti-inflammatories.  He noted difficulty walking up and 
down stairs.  The examination of the right knee showed a recent 
scar from a motorcycle injury that occurred in August 2004.  
There was normal flexion and extension.  The examiner opined 
that there was no diagnosis because there was no pathology to 
render a diagnosis.  The November 2004 X-ray report showed no 
fracture or dislocation and no effusion.  

During the October 2007 examination, the Veteran reported that 
his knee gives out occasionally, and he had cramping in his 
thigh muscles.  He reported significant pain if he hits the 
knee and that he has pain when standing too long or if he walks 
over 300 yards.  Prolonged standing or walking also caused 
weakness in the knee and caused it to occasionally give out.  
He noted that he does not take medication.  Examination of the 
knees revealed that it appeared to be within normal limits and 
there was no locking pain or crepitus.  Flexion and extension 
were normal.  Anterior and posterior cruciate stability was 
normal.  Medial and lateral meniscus testing revealed no 
clicking.  Medial and lateral collateral ligament testing was 
normal.  Anterior and posterior cruciate ligament testing is 
normal.  Medial and lateral meniscus testing was normal.  The 
X-ray report was negative for the right knee.  The examiner 
opined that there was currently no pathology to render a 
diagnosis.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 
1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Although there is evidence that the Veteran had a right knee 
disability during his military service and was discharged due 
to his right knee disability, there is no objective evidence 
that he currently has a disability.  To be present as a current 
disability, there must be evidence of the condition at some 
time during the appeal period.  McClain, 21 Vet. App. at 321; 
Gilpin, 155 F. 3d at 1556.  Here, there is no evidence of a 
current right knee disability at any time since filing of the 
October 2004 claim.  Thus, there is no medical evidence of a 
current disability.

Here, the Veteran has reported pain in his knees.  He notes 
that he wakes up in the morning and can barely get out of bed.  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 
(lay person may provide eyewitness account of medical 
symptoms).  Although the Veteran has complained of pain in 
statements submitted to the VA and reported, during 
examinations, that he has pain in his right knee, pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Evans v. West, 12 Vet. App. 22 (1998).

Certain chronic diseases, including arthritis, will be presumed 
to have been incurred in service if manifested to a compensable 
degree within one year after service.  See 38 U.S.C.A. §§ 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.
The Board has considered whether the Veteran's right knee 
condition could be considered a chronic disability.  There is 
no evidence that arthritis has not been manifested to 
compensable degree within one year after service and there is 
no evidence of arthritis following the Veteran's service.   

In the instant case, while the Veteran was treated in service 
and medically discharged for a right knee problem, the medical 
evidence subsequent to discharge does not show a current right 
knee disability.  Additionally, although the Veteran reported 
pain and locking in the right knee, the VA examinations, which 
are the only post discharge evidence of record, do not contain 
any findings or diagnoses of a right knee disability. 
Accordingly, the Board finds that service connection for a 
right knee condition is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee condition is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


